Citation Nr: 0813104	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-22 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for bilateral 
hearing loss and tinnitus.  


FINDING OF FACT

The most probative evidence indicates that the veteran's 
current bilateral hearing loss and claimed tinnitus are not 
causally related to his active service or any incident 
therein, including his exposure to acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in 
active service, nor may such disabilities be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in an October 2005 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
RO subsequently corrected this deficiency by issuing a letter 
in March 2006 for the express purpose of satisfying the 
additional requirements imposed by the Court.  The veteran 
did not respond.  Cf. Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (failure by the RO to conduct a readjudication is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication).  In any 
event, the Board notes that for the disabilities at issue in 
this appeal, service connection has been denied.  Thus, the 
additional Dingess/Hartman elements, including rating and 
effective date, are not at issue here and any notification 
deficiencies have not prejudiced the veteran at this 
juncture.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are 
unavailable.  The record documents efforts by the RO to 
obtain these records.  However, the National Personnel 
Records Center (NPRC) has unambiguously informed VA that the 
veteran's service records are not on file and were likely 
destroyed in a fire at that facility in July 1973.  Based on 
the foregoing, it is clear that further requests for service 
medical records for the veteran would be futile.  The veteran 
has been informed that his service records are unavailable.  
See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, while the 
Board sincerely regrets that the veteran's service records 
are unavailable, it finds that VA has no further duty to him 
with respect to obtaining them.  

In any event, the Board notes that the veteran's service 
medical records do not appear to be critical to this appeal.  
The veteran has acknowledged that he did not seek or receive 
treatment for hearing loss or tinnitus during service.  See 
veteran's October 2005 VA Form 9 ("There is no record of 
[in-service hearing loss or tinnitus] anywhere as I did not 
report it or go on sick call.").  See Hyatt v. Nicholson, 21 
Vet. App. 390, 394-95 (2007) (holding that there can be no 
breach of the duty to assist where the appellant acknowledges 
the unavailability of records); Counts v. Brown, 6 Vet. App. 
473, 477 (1994) (noting that "VA has no duty to seek to 
obtain that which does not exist.").  With respect to the 
post-service medical records, the Board notes that the RO has 
obtained all private clinical records identified by the 
veteran.  He has indicated that he has no additional evidence 
to submit and asked VA to decide his claim as soon as 
possible.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  The veteran has also been afforded 
a VA medical examination in connection with his claims.  38 
C.F.R. § 3.159(c)(4) (2007).  The Board finds that the report 
of this examination provides the necessary medical opinion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

As set forth above, the veteran's service medical records 
are, unfortunately, unavailable.

His DD Form 214 reflects that his military occupational 
speciality was policeman and that he received several awards 
and decorations, including the Combat Infantryman Badge.  

In October 2005, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for bilateral hearing loss and tinnitus.  He 
described an incident which had occurred in November or 
December 1951 in which he was riding in an open jeep with two 
or three other infantrymen.  He indicated that they 
accidentally drove in front of an artillery outfit consisting 
of six or eight large guns.  The veteran recalled that the 
guns began to fire and the noise and concussion was "very 
loud, almost ear splitting."  He indicated that after they 
cleared the area, he could not hear and his ears rang for 
approximately two days.  The veteran indicated that he did 
not complain or seek treatment for hearing loss or tinnitus, 
as "we were due in on a mountainside and med were being 
seriously hurt every day."  He indicated that he "did not 
want to complain of ringing in my ears."  The veteran 
indicated that once the ringing in his ears stopped, he 
noticed that his hearing acuity seemed to be decreased.  He 
indicated that his symptoms had worsened as the years had 
gone by.  

In support of the veteran's claim, the RO obtained private 
medical records identified by the veteran showing that in 
February 2000, the veteran underwent a hearing evaluation in 
connection with his complaints of hearing problems for the 
last several years.  He reported that he was a retired police 
officer.  He denied tinnitus but reported feeling a pulse in 
the right ear over the last six months.  Pure tone 
audiological testing showed a mild sloping to severe 
bilateral sensorineural hearing loss.  Hearing aids were 
recommended.  

The veteran was afforded a VA medical examination in March 
2006.  He reported that he had served in the infantry, 
spending 14 months in Korea.  He indicated that his hearing 
problems were linked to an incident in which he drove a jeep 
by a concealed gun placement and it opened fire.  He denied a 
history of tinnitus or other ear problems.  He stated that 
after his separation from service, he worked as a policeman 
for 37 years, and regularly qualified with his weapon.  He 
indicated that he had difficulty understanding the television 
and believed his hearing problems had their onset 10 years 
prior, with progressive worsening.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
65
80
LEFT
20
35
65
75
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
After examining the veteran and reviewing his claims folder, 
the examiner diagnosed bilateral sloping sensorineural 
hearing loss.  The examiner noted that the veteran had dated 
the onset of his hearing loss to 10 years prior, 
approximately 40 years after service separation, although it 
had continued to worsen.  He noted that the veteran 
specifically denied tinnitus.  The examiner further noted 
that the veteran also had a post-service history of noise 
exposure.  As a result, the examiner indicated that it was 
his opinion that the veteran's hearing loss was not related 
to the veteran's active service.  

In an April 2006 and July 2006 statements, the veteran 
indicated that he doubted if the cause of his hearing loss 
was his noise exposure as a policeman.  He explained that he 
only had had to qualify with his weapon once yearly, during 
which time he wore hearing protection.  He indicated that it 
was his firm belief that his hearing loss was incurred during 
service as a result of his exposure to acoustic trauma during 
combat.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In the case of any veteran who engaged in combat with the 
enemy in active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full 38 U.S.C.A. § 1154(b) (West 2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he argues are a result of noise 
exposure during his period of active service.

As an initial matter, the Board finds that there is ample 
evidence of record which supports the veteran's contentions 
of in-service noise exposure.  His service personnel records 
confirm that he served in combat, as evidenced by his receipt 
of the Combat Infantryman Badge, and his statements of noise 
exposure are consistent with the circumstances of such 
service.  38 U.S.C.A. § 1154(b).  As noted, however, that an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.

In this case, although the veteran has submitted credible 
testimony of in-service noise exposure as well as ringing in 
the ears and decreased hearing acuity for two days following 
his exposure to acoustic trauma, there is no clinical 
evidence of a diagnosis of a hearing loss disability or 
tinnitus during service or for many decades thereafter.  In 
fact, the first clinical evidence of hearing loss of record 
is not until February 2000, nearly 47 years after service, 
when the veteran sought a private hearing evaluation.  The 
Board notes that he specifically denied tinnitus at that 
examination, as he did at the March 2006 VA medical 
examination.  

The Board notes that even if a veteran does not have hearing 
loss during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  Id. at 
158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current hearing loss, 
first objectively shown decades after service, is the result 
of acoustic trauma he sustained during his active service.

In that regard, the Board notes that in March 2006, a VA 
medical examiner, after examining the veteran and reviewing 
his claims folder, concluded that the veteran's current 
sensorineural hearing loss is not related to his military 
service.  

The Board finds that the March 2006 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
unequivocal opinion regarding the veteran's hearing loss was 
rendered by an audiologist who clearly has the expertise to 
opine on the matter at issue in this case.  In addition, he 
addressed the veteran's contentions, gave a considered 
rationale for his opinion, and based such opinion on a review 
of the veteran's claims folder.  There is no other medical 
evidence of record which contradicts this opinion.  

The Board has also considered the veteran's own statements to 
the effect that his hearing loss disability was incurred in 
service as a result of exposure to acoustic trauma.  The 
Board recognizes the veteran's sincere belief that his 
hearing loss is related to his military service.  
Nevertheless, the veteran has not been shown to have the 
professional expertise necessary to provide a probative 
medical opinion as to the causal relationship between his 
current hearing loss and his military service.  For these 
reasons, his opinion is not probative.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the most probative evidence 
of record shows that the veteran's current hearing loss 
disability is not related to his active service or any 
incident therein, including exposure to acoustic trauma.  
Similarly, the Board notes that the record on appeal contains 
no medical evidence of a current diagnosis of tinnitus, as 
the veteran expressly denied having tinnitus at his private 
examination in February 2000 and his VA examination in March 
2006.  See e.g. Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  Even considering the subjective nature 
of tinnitus, the Board notes that the record on appeal 
contains no indication that the veteran's claimed tinnitus is 
causally related to his active service or any incident 
therein.  

In reaching this decision, the Board notes that the record is 
somewhat inconsistent as to whether the veteran claims that 
his hearing loss has been present since service.  At his 
February 2000 and March 2006 examinations, for example, he 
reported that his hearing loss had begun only several years 
prior.  In his October 2005 claim, however, he appeared to 
suggest that his hearing loss had first noticed decreased 
hearing acuity since service and that it had progressively 
worsened since that time.  

Assuming the veteran contends that his hearing loss has been 
present continuously since service, the Board notes that 
there is a years-long evidentiary gap in this case between 
the veteran's military service and the earliest medical 
evidence of a complaint of hearing loss.  In addition to the 
March 2006 VA medical opinion which constitutes affirmative 
evidence against the claim for service connection, the 
absence of evidence constitutes negative evidence against the 
claim because it tends to disprove the claim that hearing 
loss is the result of acoustic trauma injuries sustained in 
service which in turn resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
hearing loss between the veteran's military service and the 
evidence showing hearing loss in 2000 is itself evidence 
which tends to show that such condition did not have its 
onset in service or for many years thereafter and is not the 
result of acoustic trauma sustained in service.  The Board 
further notes that the veteran reported at his examinations 
in February 2000 and March 2006 that this hearing loss had 
been present only for the past 10 years.  He made no mention 
of continuous symptoms since service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the absence of any 
medical evidence of hearing loss for approximately 47 years 
after service, the veteran's reports of hearing loss for the 
past several years only at the 2000 and 2006 examinations, as 
well as the opinion of the VA examiner who found such 
evidence significant, and the Board concludes that the 
preponderance of the evidence in this case is against the 
claim of service connection for bilateral hearing loss.  
Similarly, the record on appeal contains no medical evidence 
of a current diagnosis of tinnitus.  Even considering the 
subjective nature of tinnitus, the Board notes that the 
record on appeal contains no indication that the veteran's 
claimed tinnitus is causally related to his active service or 
any incident therein, including exposure to acoustic trauma.  
For these reasons, the Board finds that the preponderance of 
the evidence is also against the claim of service connection 
for tinnitus.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


